 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSafeway Stores, Incorporated and Retail ClerksUnion, Local 73 affiliated with United Food andCommercial Workers International Union,AFL-CIO-CLC. Cases 16-CA-9565 and 16-CA-963723 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon charges duly filed by Retail Clerks Union,Local 73 affiliated with United Food and Commer-cial Workers International Union, AFL-CIO-CLC(the Union) against Safeway Stores, Incorporated(the Respondent) the General Counsel of the Na-tional Labor Relations Board, by the Acting Re-gional Director for Region 16, on 4 March 1981,issued and served on the parties an order consoli-dating cases and consolidated complaint and noticeof hearing.The complaint alleges that the Respondent re-fused to provide information to the Union which isnecessary and relevant for the performance of itsfunction as the collective-bargaining representativeof the Respondent's employees, in violation of Sec-tion 8(a)(5) and (1) of the Act.The Respondent, in its answer, denies the allega-tion contained in the consolidated complaint.Thereafter the parties entered into a stipulation andmoved to transfer this proceeding directly to theBoard for findings of fact, conclusions of law, andthe issuance of a decision and order. The partieswaived a hearing before an administrative lawjudge and the issuance of an administrative lawjudge's decision. The parties also agreed that thecharges, consolidated complaint and notice of hear-ing, and answer constitute the entire record in thisproceeding.By order dated 28 January 1982, the Board ap-proved the stipulation and transferred the proceed-ing to the Board. Thereafter, the General Counseland the Respondent filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the stipulation, thebriefs, and the entire record in this proceeding andhereby makes the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTSafeway Stores, Incorporated is a Maryland cor-poration with its principal office located in Oak-land, California. It also has a lawful permit to dobusiness within the State of Oklahoma, where it isengaged in the operation of a chain of retail foodstores. The Respondent's principal place of businessin Oklahoma is located at Southeast Plaza, Suite121, 4528 South Sheridan, Tulsa, Oklahoma.During the past 12 months, in the operation of itsbusiness in Oklahoma, the Respondent has pur-chased and received food products valued in excessof $50,000 directly from suppliers located outsidethe State of Oklahoma. During that same period,the Respondent in the course of operating its busi-ness, has received gross revenues in excess of$500,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material, anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert ju-risdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union, Local 73 affiliated withUnited Food and Commercial Workers Internation-al Union, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Case 16-CA-9565This case involves the failure of the Respondentto furnish the Union with information concerningthe demotion and transfer of unit employee JamesHart.The parties have stipulated that on 29 September19801 the Union filed a grievance regarding the de-motion and transfer of Hart. Included in the griev-ance was a request for the "specific reason and/orreasons for the demotion." The Respondent repliedby letter dated 9 October stating that the reasonwas "unsatisfactory job performance." On 13 Octo-ber the Union requested the specific meaning, withexamples, of "unsatisfactory job performance." TheRespondent replied on 7 November that after re-peated oral counseling Hart failed to followthrough as instructed. The Union, on 10 Novem-ber, reiterated its request for examples and request-ed the dates and specific subject matter of thecounseling. The Respondent responded that Hart'sperformance would speak for itself and that it haddiscussed "produce operations" with him and gavethe three latest dates of the counseling.Thereafterthe Union filed the charge in this case.The General Counsel contends that the duty tobargain in good faith includes the duty to provideinformation to the Union which is relevant andi All dates are in 1980.268 NLRB No. 35284 SAFEWAY STORESnecessary to administer the collective-bargainingagreement, which includes the processing of griev-ances. The Respondent does not quarrel with this.It does, however, submit that in this case to pro-vide the Union with the information requestedwould permit the Union to obtain a "subjectiveanalysis" from Hart's supervisors of the manner inwhich they felt his job performance was unsatisfac-tory. The Respondent also contends that this re-quest is nothing more than a form of prearbitrationdiscovery.Analysis and FindingsWe find, based on the record as a whole, thatthe Respondent violated Section 8(a)(5) and (1)when it failed to provide the Union with informa-tion relevant and necessary to the processing of thegrievance.It has long been settled that an employer whorefuses to provide relevant and necessary informa-tion that allows a union to decided whether toprocess a grievance violates Section 8(a)(5).2It isbeyond question that the information sought here isrelevant and necessary to the processing of thegrievance. Equally as clear is that the Respondent'sreplies fall far short of providing all the relevantinformation. The Respondent's arguments are with-out merit. The information requested herein goes tothe very basis of the grievance, thus it is not an at-tempt at broad discovery. The Union merely wantsto know, with specificity, what Hart did or failedto do that resulted in his demotion and transfer.The Respondent's refusal to provide this basic in-formation violates Section 8(a)(5) and (1) of theAct.B. Case 16-CA-9637This case also involves a request for information.The collective-bargaining agreement requires thatevery 2 weeks the Respondent provide the Unionwith a list of all new hires in the Tulsa area. Therecord establishes that the Union engaged in alawful work stoppage between 24 November and 7December. During that period the Respondenthired temporary replacements. The replacementswere informed that the would be employed onlyfor the duration of the work stoppage. On 26 De-cember the Union requested a list of all employeeshired from 16 November through 29 November.The Respondent did not respond to this request.The General Counsel contends that in accord-ance with the collective-bargaining agreement theRespondent had a duty to furnish the Union with alist of the employees hired between 16 Novemberthrough 24 November, the day the work stoppage2 NLRB v Acme Indusrrial Co., 385 U.S. 432 (1967).began. Additionally, the General Counsel arguesthat even after the work stoppage began it wasnecessary to provide a list of the newly hired em-ployees in order that the Union could ensure thatthe Respondent was complying with the terms ofthe collective-bargaining agreement. The GeneralCounsel also argues that the Respondent's unex-plained failure to respond to the Union's requestviolates Section 8(a)(5) and (1).The Respondent contends that the collective-bar-gaining agreement is inapplicable in that it onlypertains to permanent, not temporary, employees.The Respondent submits that the only reason thatthe Union wants a list of the temporary strike re-placements is to harass them for having crossed thepicket line.Analysis and FindingsFor the reasons set forth below we find that theRespondent did not violate Section 8(a)(5) and (1)when it failed to provide a list of the temporarystrike replacements to the Union.At the outset we observe that the request wasnot made until 26 December. The work stoppagewas discontinued and all the temporary replace-ments discharged on 7 December. Hence the re-quest was made well after the last temporary re-placement was discharged. Additionally, the collec-tive-bargaining agreement states that the Union isthe recognized bargaining agent for all regular em-ployees. Accordingly, the agreement does notapply to temporary employees. The fact that theRespondent made it clear to all strike replacementsthat they would only be employed for the durationof the work stoppage distinguishes this case fromthose cited by the General Counsel. In those casesthe strike replacements were permanent and thusbecame part of the bargaining unit. We also notethat during the period before the work stoppage(16-24 November) the General Counsel has not al-leged that any permanent employees were hired.Indeed, a careful reading of the record indicatesthat the only information requested relates to thetemporary replacements. It follows that if no newpermanent employees were hired during thatperiod no list is required by the collective-bargain-ing agreement.As we have found that the Respondent wasunder no duty to provide the information request-ed, in that it was not necessary or relevant to theUnion in its capacity as bargaining representative,we also find that the Respondent did not violateSection 8(a)(5) by failing to respond to the Union'srequest in a timely fashion.Accordingly, the complaint allegation relating tothis charge is dismissed in its entirety.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. REMEDYHaving found that the Respondent has engagedin and is engaging in an unfair labor practicewithin the meaning of Section 8(a)(5) and (1) of theAct, we shall order that it cease and desist there-from, and that it provide the Union with the specif-ic reasons why it demoted and transferred employ-ee Hart and that it post an appropriate notice.The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAWI. The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By refusing to provide the Union with thespecific reasons why it demoted and transferredemployee Hart, Respondent has engaged in, and isengaging in, an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Safeway Stores, Incorporated,Tulsa, Sand Springs, Sapulpa, McAlester, and Still-water, Oklahoma, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Refusing to bargain in good faith with theUnion by refusing to provide the Union with thespecific reasons why it demoted and transferredemployee Hart.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) Provide the Union with the specific reasonswhy it demoted and transferred employee Hart.(b) Post at its location in Tulsa, Sand Springs,Sapulpa, McAlester, and Stillwater, Oklahoma,copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gional Director for Region 16, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.3 If this Order is enforced by a Judgment of a United States Coun ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to provide the Union withthe specifc reasons why we demoted and trans-ferred employee Hart.WE WILL NOT in any like or related mannerrefuse to bargain in good faith with the Union orinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL provide the Union with the specificreasons why we demoted and transferred employeeHart.SAFEWAY STORES, INCORPORATED286